I concur in the conclusion of the foregoing opinion. If at the time the order extending the time for the presentation of the bill of exceptions was made there existed an unqualified order directing the reporter to prepare and complete the transcript of the evidence, then the rulings in the Weinzheimer and WongWong cases control and the motion of the Territory to dismiss the defendants' bill of exceptions should be denied. In my opinion such an unqualified order to the reporter did exist. It is true that the order for the transcript was in the first instance upon terms and hence conditional. But it was subject to be made absolute by acceptance of the terms therein imposed. Within twenty days after verdict and prior to the order of extension the defendants acceded to the terms upon which the order was conditional and made the required deposit, whereupon the order for the transcript was converted from a conditional to an absolute one. I see no difference in legal effect between the terms imposed by the order under consideration and those contained in orders allowing amendments of pleadings, continuances or new trials upon terms. Such orders are conditional but become absolute when the terms upon which they are conditional are accepted by the party upon whom they are imposed. *Page 197